              Case 4:21-cv-00043-SBJ Document 7 Filed 03/02/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

  DENVER FOOTE,
                                              CASE NO. 4:21-cv-43
                     Plaintiff,
  vs.

  JOHN DOE 1 - 4; CLARK                       MOTION TO CONTINUE
  ALLEN; ERNESTO ESCOBAR                      SCHEDULING CONFERENCE
  HERNANDEZ; JEFFREY
  GEORGE; DANA WINGERT;
  CITY OF DES MOINES, IOWA,
            Defendants.

         COMES NOW the plaintiff, Denver Foote, by and through her undersigned

counsel, Gina Messamer, and for her motion to continue scheduling conference,

respectfully states to the court the following:

         1.      On February 9, 2021, the above-captioned case was moved to Federal

Court.

         2.      On March 2, 2021, this Court set a scheduling conference for March

11, 2021 at 1:30 p.m.

         3.      The undersigned has a conflict with the above court date and will be

in Black Hawk County for depositions in State of Iowa v. Willie Guyton, Jr., Black

Hawk County case number FECR191987.

         4.      The undersigned’s office has been in contact with opposing counsel

and she has no objection to a continuance.
           Case 4:21-cv-00043-SBJ Document 7 Filed 03/02/21 Page 2 of 2




      5.      There is good cause to continue the scheduling conference. No party

will be prejudiced by a continuance.

      WHEREFORE, the plaintiff, Denver Foote, respectfully requests this court

grant her motion, continue the scheduling conference, and grant her any other

relief the court deems just and equitable under the circumstances.


                                PARRISH KRUIDENIER DUNN GENTRY
                                BROWN BERGMANN & MESSAMER, L.L.P.

                                By: __/s/ Gina Messamer       ___________
                                       Gina Messamer           AT0011823
                                       2910 Grand Avenue
                                       Des Moines, Iowa 50312
                                       Telephone: (515) 284-5737
                                       Facsimile: (515) 284-1704
                                       Email: gmessamer@parrishlaw.com
                                       ATTORNEY FOR PLAINTIFF

                         CERTIFICATE OF SERVICE

The undersigned hereby certifies that on March 3, 2021, I electronically filed the
foregoing with the Clerk of Court using the ECF system and a true copy of the
foregoing was served either electronically or by U.S. First Class Mail upon the
following:

Michelle Mackel-Wiederanders
E-Mail: mrmackel@dmgov.org
ATTORNEY FOR DEFENDANTS
                                             /s/ Anita C. Soderblom
                                             Anita C. Soderblom
                                             Legal Assistant to Gina Messamer
